Citation Nr: 0633746	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  03-17 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for disc desiccation 
with disc bulging, lumbar spine, claimed as secondary to 
residuals of left knee impairment, postoperative. 

2.  Entitlement to an increased rating for residuals of left 
knee impairment, postoperative, currently evaluated as 10 
percent disabling. 

3.  Entitlement to an increased rating for residuals of deep 
venous thrombosis, left leg, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to July 
1985.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  By a rating action in March 2002, the RO denied 
the veteran's claim for a rating in excess of 10 percent for 
residuals, left knee impairment, postoperative; that rating 
action increased the evaluation for residuals, deep venous 
thrombosis, left leg, from 0 percent to 10 percent, effective 
February 5, 2001.  That, however, is not the highest possible 
rating, so the appeal continues.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  

By a rating action in January 2003, the RO denied the 
veteran's claim of entitlement to service connection for disc 
desiccation with disc bulging, lumbar spine.  

In September 2005, the veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge (VLJ) 
sitting at the RO.  A transcript of that hearing is of 
record.  At that hearing, the veteran submitted additional 
evidence, and waived his right to initial review by the RO.  
See 38 C.F.R. § 20.1304 (2006).  

The issue of entitlement to service connection for disc 
dessication with disc bulging, lumbar spine, claimed as 
secondary to residuals of left knee impairment, 
postoperative, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been developed by the 
RO.  

2.  The service-connected left knee disorder is not shown to 
be manifested by more than mild instability or recurrent 
subluxation.  

3.  The veteran's range of motion of the left knee, at worst, 
is 10 to 80 degrees.  He has painful motion on extension and 
flexion; he does not have the functional equivalent of 
flexion limited to 30 degrees and/or extension limited to 15 
degrees.  

4.  The veteran's service connected left knee disorder is 
manifested by complaints of pain, weakness and giving way 
resulting in functional loss of flexion due to pain and 
weakness.  

5.  The veteran's service-connected residuals of deep venous 
thrombosis of the left leg are productive of persistent 
edema, incompletely relieved by elevation of the extremity; 
stasis pigmentation or eczema with or without intermittent 
ulceration is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent 
evaluation for residuals, left knee impairment, 
postoperative, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(2006).  

2.  The schedular criteria for the assignment of a separate 
10 percent rating for limitation of flexion of the left knee 
have been met.  38 U.S.C.A. §§ 1155, 5103A, (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5260 (2006); VAOPGCPREC 9-2004.  

3.  The schedular criteria for the assignment of a separate 
10 percent rating for limitation of extension of the left 
knee have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5261 (2006); VAOPGCPREC 9-2004.  

4.  The criteria for a 20 percent evaluation, and no more, 
for residuals of deep venous thrombosis, left leg, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic 
Codes 7120, 7121 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in 
his/her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of letters 
dated in December 2001 and September 2002 from the agency of 
original jurisdiction (AOJ) to the veteran that were issued 
prior to the initial AOJ decisions.  Those letters informed 
the veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked, in essence, to submit 
evidence and/or information in his possession to the AOJ.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  See also Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish service connection for a back 
disorder, a higher evaluation for residuals of a left knee 
impairment, and a higher evaluation for residuals of deep 
venous thrombosis of the left leg, and he has been provided 
all the criteria necessary for establishing service 
connection and higher ratings, the Board finds that any 
notice deficiencies are moot.  See Conway v. Principi, 353 
F.3d 1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  Moreover, the effective date for the 
grants of the increased ratings will likewise be reviewed by 
the RO.  

II.  Factual Background.

The record indicates that the veteran entered active duty in 
July 1982.  Of record is the report of a Medical Board, dated 
in September 1984.  It was noted that the veteran suffered an 
injury to the left knee in June 1984.  Following a physical 
examination, the veteran was given the following diagnoses: 
deep vein thrombosis of the left leg, and left medial 
meniscus tear.  In December 1984, he underwent arthroscopy of 
the left knee, with subsequent rehabilitation.  

By a rating action in August 1990, the RO granted service 
connection for residuals, partial ligament tear and medial 
meniscus detachment, left knee, rated as 10 percent 
disabling; and, service connection for residuals, deep venous 
thrombosis, left leg, rated as 0 percent disabling.  

A VA hospital discharge, dated in March 1991, reflects that 
the veteran underwent another arthroscopic anterior cruciate 
ligament (ACL) reconstruction of the left knee in March 1991.  
His postoperative course was described as uneventful, and he 
progressed well in physical therapy.  

The veteran's claim for increased ratings for his left knee 
disorder and post-phlebitic syndrome (VA Form 21-4138) was 
received in September 2001.  Submitted in support of his 
claim were VA progress notes, dated from February 2001 
through September 2001, reflecting ongoing clinical 
evaluation and treatment for several disabilities, including 
his left leg disorder.  During a clinical visit in February 
2001, it was noted that the veteran's main complaint was of 
worsening of his chronic left lower extremity swelling that 
developed after his deep venous thrombosis in the 1980's.  He 
complained of swelling of his left leg after working on his 
feet all day.  He denied any chest pain or shortness of 
breath.  The veteran also reported slightly worse left knee 
pain; he reported favoring his right lower extremity, which 
was causing some right knee pain.  Examination revealed a 
slight increase in the girth of the left lower extremity as 
compared to the right, with minimal non-pitting edema.  The 
assessment was recurrent clot unlikely as the veteran was 
mobile or venous valvular incompetence from previous deep 
venous thrombosis.  

The veteran was afforded a VA compensation examination in 
January 2002, at which time the veteran indicated that he had 
had limited range of motion since his left knee operation in 
1991.  He complained of pain over the front and the back of 
the left knee.  The veteran reported onset of low back pain.  
Examination of the left knee revealed a range of motion from 
10 degrees to 100 degrees.  There was a small effusion.  
Palpation in the popliteal space revealed a small Baker's 
cyst and tenderness of the hamstring tendons.  There was a 
well healed scar on the lateral portion of the left thigh and 
also a well-healed scar on the anterior portion of the knee.  
The knee was stable to varus and valgus stress.  The anterior 
drawer sign was negative.  Lachman's test was negative.  
There was no joint line tenderness to palpation.  There was 
tenderness to palpation of the patellar tendon.  There was 
significant quadriceps atrophy.  The veteran ambulated 
without ambulatory aid; he had a slight limp on the left leg.  
X-ray study showed surgical screws.  The impressions were 
status post ACL reconstruction with iliotibial and graft; 
post-phlebitic syndrome, left leg; and mechanical low back 
pain, possibly secondary to altered gait.  

VA as well as private treatment reports, dated from September 
1999 through November 2002 show that the veteran received 
ongoing clinical evaluation and treatment for the veteran's 
left knee disorder, low back disorder, and symptoms of his 
phlebitic syndrome.  In February 2001, the veteran was 
referred for evaluation of recurrent left deep vein 
thrombosis with Doppler; the impression was no evidence of 
deep vein thrombosis from left common femoral to popliteal 
vein.  The veteran was seen for orthopedic surgery 
consultation in January 2002; at that time, it was noted that 
the veteran had had chronic left knee pain, secondary to 
having had a partial ACL tear and a medial cruciate ligament 
tear previous to 1990 in the Navy, and a re-tear and a 
complete ACL tear in 1990 with ACL reconstruction with 
iliotibial bend graft.  Examination of the left knee showed 
motion from 20 degrees to 120 degrees, crepitus, no 
ligamentous laxity and 5/5 motor strength.  Following an 
evaluation, the impression was left patellofemoral joint 
syndrome; internal derangement of the left knee; and 
osteoarthritis of the left knee.  On a security prescription 
form, dated in January 2002, a VA examiner noted that the 
veteran had severe left patellofemoral joint disease and 
myofascial back pain; he also noted that the veteran was 
required to be off work for one week.  

The veteran was afforded a VA examination in December 2002.  
At that time, he indicated that he had been experiencing 
swelling of the left foot and left lower leg area for the 
past 2 years, especially when he was on his feet for any 
period of time.  It was noted that the veteran had been 
prescribed a jobst stocking.  He also had a brace which he 
was wearing on his left knee at the time of the examination.  
Examination of the left lower extremity revealed no edema, 
probably since he had been wearing the elastic stocking and 
knee brace.  Circumferential measurement of the legs revealed 
the right ankle measured 10 inches and the left, 9.5 inches; 
at 11 inches above the ankle, the right measured 16 inches 
and the left, 15.5 inches; just below the knee the right leg 
measured 10 inches and the left, 9.5 inches.  The examiner 
noted that those measurements would indicate that there had 
been some muscle atrophy secondary to knee injury and 
subsequent surgical procedures.  There was some mottling of 
the dorsum of the left foot, which the veteran claimed was a 
result of the swelling.  It was noted that the veteran had an 
ultrasound which showed no evidence of residual thrombosis 
from the left common femoral to the popliteal area.  The 
pertinent diagnosis was post phlebitic syndrome with swelling 
of the left foot and lower leg when the veteran is on his 
feet for any period of time requiring wearing of an elastic 
stocking to control the swelling.  

The veteran was also afforded a spine examination in December 
2002.  At that time, the veteran indicated that he had used a 
soft left knee brace for the past year.  Examination of the 
knee revealed no significant periarticular thickening in 
either knee.  Extension of the left knee was limited to 165 
degrees, and flexion only 95 degrees; McMurray's and 
Lachman's signs were negative in both knees, and no ligament 
laxity was found in either knee.  Both patellae were freely 
movable causing no pain; no tenderness and no crepitus were 
noted on the right.  The left knee had pain, tenderness, and 
2+ crepitus.  The impression was status post left knee injury 
with tear of the anterior cruciate ligament.  

The veteran was afforded a VA examination in February 2004, 
at which time he reported problems with daily swelling in the 
left leg in spite of the support stocking; he indicated that 
he was employed in a job that required continued standing.  
The veteran related that, when he got home each evening, he 
experienced muscle cramping in the leg.  The veteran also 
complained of pain in the left knee, limitation of motion, 
giving away and locking up of the left knee.  The veteran 
indicated that he had difficulty bearing weight on the left 
leg.  The veteran noted some weakness and incoordination of 
the left leg after standing at work for several hours.  The 
veteran further noted that, because of the pain in his knee, 
leg and somewhat because of the back pain, he was very 
inactive when he was away from work.  

On examination, the left knee had tenderness along the medial 
joint line.  There was no effusion.  There was a fairly 
limited range of motion of 10 degrees to 80 degrees with 
tenderness and guarding.  There was fairly severe quadriceps 
atrophy.  The knee was stable to varus and valgus stress, and 
the anterior drawer and Lachman's were negative.  There was 
also tenderness to palpation in the popliteal space behind 
the knee.  There was a brawny type edema of the leg, 
extending down to the ankle.  There were extensive 
superficial varicosities of the lower leg, ankle and foot.  
No varicosities of the major veins were noted.  There was 
very slight pitting edema pretibially.  There was some 
atrophy of the gastrocnemius muscle and tenderness over the 
calf.  There was a slight left leg limp immediately upon 
arising from a chair in the waiting room; after about 3 
steps, the gait became even.  

The examiner stated that the veteran had a severely limited 
range of motion with significant pain in the left knee; he 
noted that a range of motion of 10 degrees to 80 degrees was 
considered quite poor.  The examiner explained the veteran 
had a lot of disability in the knee concerning pain with 
weight bearing and giving way; it was noted that he wore a 
neoprene sleeve on the knee, which did not provide any 
significant help.  The examiner also noted that the veteran 
had weakness and incoordination of the knee chronically, 
especially after prolonged standing.  With respect to the 
deep vein thrombosis, the examiner noted that the veteran 
continued to have swelling, pain and cramping, as well as 
difficulty with use of the leg.  He had not had recurrent 
deep vein thrombosis.  The examiner did note that the post-
phlebitic leg did limit the veteran's activities, and caused 
a significant amount of discomfort in addition to that of the 
left knee.  

VA progress notes, dated from October 2002 to August 2005 
show that the veteran received ongoing clinical evaluation 
and treatment for his left leg disorders.  A treatment note, 
dated in April 2003, indicates that the veteran's wife called 
stating that he was having pain and bruising in his legs; she 
was advised to take the veteran to the emergency room if he 
continued to experience those symptoms.   He was seen in 
January 2005 for complaints of chronic left knee pain.  

At his personal hearing in September 2005, the veteran 
indicated that he had increasing problems with his left knee; 
he indicated that he had daily pain, swelling, buckling of 
the knee, as well as occasional locking up of the knee.  The 
veteran reported that the left knee was so painful that he 
had to shift his weight onto the right knee because it hurt 
too much to stand on the left knee.  The veteran testified 
that the swelling in the knee got so bad that it looked like 
a balloon.  The veteran indicated that the knee had 
difficulty straightening out as well as bending all the way.  
The veteran related that he had to take two pain pills each 
day in order to be able to work.  The veteran testified that 
although he had had two surgeries in the left knee, his 
doctors had discussed the possibility of having a total knee 
replacement; however, they had indicated that he was 
currently too young.  The veteran reported wearing a support 
hose.  The veteran also testified that he got blood clots in 
his left leg; he noted that his leg occasionally became 
discolored.  The veteran indicated that his doctor indicated 
that there was nothing that could be done about this, and 
that he should try to prop his feet up every 45 minutes.  The 
veteran indicated that he had to ice his left knee in order 
to bring the swelling down, but it was not good for the 
circulation in the knee.  The veteran indicated that he had 
discoloration in his left leg.  



III.  Legal Analysis-Increased Rating.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2005); 38 C.F.R. Part 4 (2006).  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2006).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2006).  In addition, a disability rating may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential in determining the level of 
current impairment that the disability is considered in the 
context of the entire recorded history.  See 38 C.F.R. § 4.1 
(2006).  Finally, in cases where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2006).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45 (2006).  After the evidence has been assembled, it is 
the Board's responsibility to evaluate the entire record.  38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.3 (2006).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

A.  Increased rating for residuals of left knee impairment.

Service connection is currently in effect for residuals, left 
knee impairment, postoperative, rated as 10 percent disabling 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2006).  Diagnostic Code 5257 contemplates other 
impairment of the knee such as recurrent subluxation or 
lateral instability.  Under Diagnostic Code 5257, when there 
is recurrent subluxation or lateral instability which is 
severe, a 30 percent evaluation is assignable; when moderate, 
a 20 percent evaluation is assignable; or when slight, a 10 
percent evaluation is assignable.  

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under Diagnostic Code 5003 
degenerative arthritis established by X-ray findings will be 
evaluated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under diagnostic code 5003.  

According to VA General Counsel, in VAOPGPREC 9-98 (1998), 
when radiologic findings of arthritis are present, a veteran 
whose knee disability is evaluated under Diagnostic Code 5257 
or 5259 is also entitled either to a separate compensable 
evaluation under Diagnostic Code 5260 or 5261, if the 
arthritis results in compensable loss of motion, or to a 
separate compensable evaluation under 5010 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.  

Separate ratings may be assigned under Diagnostic Codes 5260 
(limitation of extension of the leg) and 5261 (limitation of 
flexion of the leg).  VAOPGCPREC 9-2004 (2004).  

Diagnostic Code 5260 provides a 10 percent evaluation where 
flexion is limited to 45 degrees; a 20 percent evaluation 
where flexion is limited to 30 degrees; and a 30 percent 
evaluation where flexion is limited to 15 degrees.  Under 
Diagnostic Code 5261, a 0 percent evaluation requires 
extension of the leg limited to five degrees; a 10 percent 
evaluation requires extension limited to 10 degrees; a 20 
percent evaluation requires extension limited to 15 degrees; 
a 30 percent evaluation requires extension limited to 20 
degrees; a 40 percent evaluation requires extension limited 
to 30 degrees; and a 50 percent evaluation requires extension 
limited to 45 degrees.  Normal range of motion in a knee 
joint is from 0 degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II.  

After careful review of the evidentiary record, the Board 
finds that a rating in excess of the currently assigned 10 
percent rating is not warranted under Diagnostic Code 5257, 
as there is no credible evidence that instability is more 
than mild.  On VA examination in January 2002, the left knee 
was reported to be stable to varus and valgus stress; 
anterior drawer and Lachman's test were both negative.  
Again, in December 2002, McMurray's and Lachman's signs were 
negative; no ligament laxity was found.  The veteran is 
competent to report his symptoms.  However, he is not shown 
to be qualified to render a medical opinion as to the 
severity of his left knee disability.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (lay persons are not competent to 
offer evidence that requires medical knowledge).  The Board 
finds the medical opinions to be more probative of the degree 
of instability than the veteran's lay statements.  
Significantly, during the most recent VA examination in 
February 2004, the veteran complained of giving way of the 
left knee.  On examination, the knee was stable to varus and 
valgus stress, and anterior drawer and Lachman's signs were 
negative.  And, while the veteran was reported to have a 
slight limp upon arising from a chair in the waiting room, 
after three steps, the gait became even.  In light of the 
foregoing, the more probative evidence establishes that the 
veteran's disability does not approximate moderate 
instability or subluxation.  Thus, an evaluation in excess of 
10 percent is not warranted under Diagnostic Code 5257.  

The record indicates that the veteran has been diagnosed with 
osteoarthritis in the left knee; and, he is shown to have 
limitation of motion in the left knee.  At worst, the 
veteran's range of motion in the left knee is shown to be 
from 10 degrees of extension to 80 degrees of flexion.  The 
veteran has also complained of pain in the left knee.  The 
examiner stated that the veteran had a severely limited range 
of motion with significant pain in the left knee.  The record 
shows that the veteran has 10 degrees of extension with pain; 
as such, a 10 percent rating is warranted for limitation of 
extension.  The veteran also has pain with flexion, which is 
reported to be 80 degrees; as such, he has a functional 
limitation of flexion which, with consideration of findings 
of weakness and incoordination, also warrants the assignment 
of a 10 percent rating.  38 C.F.R. §§ 4.40, 4.45.  

However, a higher rating on either extension or flexion is 
not warranted.  Even considering his complaints of pain which 
are credible, the veteran's left knee does not approximate 
the functional equivalent of flexion to 30 degrees or 
extension to 15 degrees.  The Board notes that extension was 
reported as limited to 20 degrees on one examination in 
January 2002 and apparently to 15 degrees in December 2002.  
However, it appears that limitation to 10 degrees is more 
often found (January 2002 and February 2004) and on both 
former occasions, overall range of motion of the knee was 
more than 10 degrees to 80 degrees.  The Board finds that 
extension of the knee is more accurately described as to 10 
degrees.  The Board also notes that a 1.5 cm. shortening of 
the left leg was noted on one occasion in November 2002.  
However, there is no indication that this is due to the 
service-connected left knee disorder, and, in any event, a 
minimum compensable rating for shortening of the lower 
extremity requires at least a 3.2 cm. shortening.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5275.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  

Evaluation under Diagnostic Codes 5256, 5258, 5259, 5262 and 
5263 is not warranted, as there is no evidence of ankylosis 
of the left knee, cartilage dislocation or removal, 
impairment of the tibia and fibula, or genu recurvatum.  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2006), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service- 
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2006).  

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance.  

B.  Increased rating for deep venous thrombosis, left leg.

The veteran is presently assigned 10 percent evaluation for 
deep venous thrombosis of the left lower extremity pursuant 
to Diagnostic Code 7121.  A 10 percent rating is warranted 
for varicose veins where there is intermittent edema of the 
extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression hosiery.  A 20 percent rating is 
warranted where there is persistent edema, incompletely 
relieved by elevation of the extremity, with or without 
beginning stasis pigmentation or eczema.  

Note: These evaluations are for involvement of a single 
extremity.  If more than one extremity is involved, evaluate 
each extremity separately and combine (under Sec. 4.25), 
using the bilateral factor (Sec. 4.26), if applicable.  38 
C.F.R. § 4.104, Diagnostic Code 7120 (2006).  

A 10 percent rating is warranted for post-phlebitic syndrome 
of any etiology where there is intermittent edema of 
extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery.  A 20 percent rating is 
warranted where there is persistent edema, incompletely 
relieved by elevation of the extremity, with or without 
beginning stasis pigmentation or eczema.  

Note: These evaluations are for involvement of a single 
extremity.  If more than one extremity is involved, evaluate 
each extremity separately and combine (under Sec. 4.25), 
using the bilateral factor (Sec. 4.26), if applicable.  38 
U.S.C.A. § 4.104, Diagnostic Code 7121.  

In this case, the record indicates that, while the veteran 
does not have deep vein thrombosis from the left common 
femoral to the popliteal vein, the veteran has had persistent 
edema of the left lower extremity that is not completely 
relieved by elevation of the extremity.  The record indicates 
that the veteran has been using a jobst stocking; however, he 
continues to experience swelling, cramping and pain in the 
left lower extremity.  Moreover, on the occasion of the most 
recent examination in February 2004, it was noted that the 
veteran continued to have swelling, cramping and pain in the 
left lower extremity; in addition, the examiner noted that 
the veteran's post-phlebitic leg does limit his activities 
also and provides a significant amount of discomfort as a 
result of his disability.  This evidence warrants a 20 
percent evaluation for the left lower extremity.  The 
veteran's disability does not, however, warrant more than a 
20 percent evaluation for residuals of post-phlebitic 
syndrome of the left leg.  At no time during the appellate 
period was there evidence of stasis pigmentation or eczema, 
with or without intermittent ulceration, which is necessary 
for a 40 percent evaluation.  Hence, there is no basis for 
more than a 20 percent evaluation for the left leg disorder.  
Therefore, a 20 percent evaluation, and no more, is warranted 
for residuals of deep venous thrombosis of the left leg with 
post-phlebitic leg.  


ORDER

An evaluation in excess of 10 percent for residuals of left 
knee impairment, postoperative, is denied.  

A separate 10 percent evaluation for limitation of extension 
of the left knee is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.  

A separate 10 percent rating for functional impairment of 
flexion of the left knee is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  

A 20 percent evaluation, and no more, for residuals of deep 
venous thrombosis, left leg, is granted, subject to the laws 
and regulations governing the payment of monetary benefits.  




REMAND

The medical records show that the veteran has suffered from 
low back problems, including bulging discs and chronic low 
back pain as documented by VA and private treatment records 
dated from 1999 to 2004.  The Board finds that despite 
several medical opinions of record, the record is still not 
clear as to whether the veteran's service-connected left knee 
disorder has caused/aggravated the claimed low back disorder.  
The record contains conflicting medical opinions.  
Significantly, following the most recent VA examination in 
February 2004, the examiner stated that he did not believe 
that the left knee pain and knee problems had caused the 
veteran's back pain; he noted that the veteran's gait was 
essentially normal that day.  However, during a VA 
examination in January 2002, the examiner noted that the 
veteran had a slight limp on the left leg.  The impression 
was mechanical low back pain, possibly secondary to altered 
gait pattern.  An orthopedic surgery consultation report, 
dated in January 2002, related that the veteran had 
myofascial pain in the lower back; the surgeon stated that 
the veteran had low back pain that is propagated from his 
pronated feet and left knee pain.  A VA progress note, dated 
in November 2002, reflects an assessment of chronic low back 
pain secondary to chronic strain short/left leg.  Moreover, 
following a VA examination in December 2002, the VA examiner 
noted that problems of weight shifting due to the left knee 
situation are capable of and likely have caused aggravation 
of the low back problem, which is basically secondary to the 
bulging discs, but weight shifting is considered not at all 
likely to have caused the low back pain.  

Due to the conflicting evidence, the Board is of the opinion 
that the veteran should be examined for the purpose of 
obtaining a definitive medical opinion as to whether there is 
any causal relationship between his service-connected left 
knee disorder and any current low back disorder.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the case is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions: 

1.  The veteran should be scheduled for 
a VA orthopedic examination in order to 
ascertain the etiology of his diagnosed 
low back disorder.  All indicated 
special tests and studies deemed 
necessary to render the requested 
opinions should be conducted.  The 
claims folder must made available to 
the examiner prior to the examination, 
and the examiner must indicate in the 
report that the claims folder was 
reviewed in conjunction with the 
examination.  

a. The examiner should render an opinion 
as to whether it is more likely than not 
(i.e., to a degree of probability 
greater than 50 percent), at least as 
likely as not (i.e., a probability of 50 
percent), or less than likely (i.e., a 
probability of less than 50 percent) 
that any current low back disorder, 
including disc desiccation, with disc 
bulging, lumbar spine, was aggravated by 
the veteran's service-connected left 
knee disorder.  (If a nonservice-
connected disorder is aggravated by a 
service- connected disorder, the veteran 
is entitled to compensation for the 
degree of increased disability (but only 
that degree) over and above the degree 
of disability existing in the absence of 
the aggravation.  See Allen v. Brown, 7 
Vet. App. 439, 448-49 (1995)).  

b. If it is concluded that a current 
back disorder was aggravated by the 
service-connected left knee disorder, 
the examiner should comment upon the 
degree of any such back disorder that 
would not be present but for the impact 
of the service-connected left knee 
disorder.  It would be helpful if the 
examiner expressed this differential 
degree of additional disability in 
percentage terms.  

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  In so 
doing, the RO should consider all 
applicable evidence of record, and all 
pertinent legal authority, to include 
consideration of secondary service 
connection under Allen v. Brown, 7 Vet. 
App. 439 (1995).  If the decision remains 
adverse to the veteran, both he and his 
representative should be furnished a 
Supplemental Statement of the Case 
(SSOC).  

After the above actions have been accomplished, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
veteran's claim.  No action is required of the veteran until 
he receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


